Citation Nr: 0817313	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin condition 
consisting of bleeding, to include as due to herbicide 
exposure in Vietnam.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cystic acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

In March 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for cystic 
acne is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a skin condition consisting of 
bleeding which was first manifest in service or is otherwise 
related to any in-service occurrence or event, to include due 
to herbicide exposure in Vietnam.




CONCLUSION OF LAW

A skin condition consisting of bleeding, to include as due to 
herbicide exposure in Vietnam was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued a December 2004 
letter meeting the requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, any deficiencies of such notification 
would not be prejudicial, as this case involves only a 
service connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For reasons described in further detail below, a VA 
examination has been found to not be "necessary" in this 
case pursuant to 38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Factual and Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (Jun. 12, 2007). 
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
Preliminarily, the Board observes that the veteran has argued 
that service connection should be granted for his claimed 
skin condition consisting of bleeding on the basis of 
exposure to Agent Orange in service.  As described in further 
detail below, however, the veteran has not been diagnosed 
with any of the disabilities included on the list of 
herbicide-related disorders from 38 C.F.R. § 3.309(e) within 
the prescribed presumptive periods.  Accordingly, this claim 
will be considered on a direct service connection basis only.  
See Combee v. Brown, 34 F.3d at 1042. 
 
The veteran's service medical records are negative for any 
complaints, treatment or diagnosis for a skin condition 
consisting of bleeding.  The veteran was treated once for 
warts on the left ear during service in December 1969.  He 
was also treated for sores on his neck in January 1970.  His 
April 1970 separation examination report, however, is 
negative for any skin disorder.  Further, the veteran 
underwent a VA Agent Orange examination in December 1979, 
which showed that the veteran's skin was clear with a few 
capillary hemangiomas on the torso.

Post-service medical records reveal no treatment or diagnosis 
for a skin condition consisting of bleeding due to Agent 
Orange exposure in Vietnam.  In fact, a written response from 
the veteran's physician Dr. L.B. dated February 2005 stated 
that there were no treatment records for a skin condition 
consisting of bleeding due to Agent Orange.  Further, the 
treatment records of evidence do not show treatment for a 
skin condition consisting of bleeding due to Agent Orange 
exposure, but instead treatment for cystic acne, nummular 
eczema, and actinic keratosis consistent with poroma. 
 
In sum, there is no competent medical evidence of record, 
either during service or subsequent to service, suggesting 
current diagnoses of a skin condition consisting of bleeding, 
or a disorder listed in 38 C.F.R. § 3.309(e). 
 
The veteran's lay contentions, as suggested in the March 2007 
hearing transcript and May 2005 Notice of Disagreement, 
constitute the only evidence of record directly suggesting a 
causal relationship between his claimed disorder and service.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. at 494. 

Given the lack of competent evidence relating the veteran's 
currently claimed disorder to service, an examination 
addressing the nature and etiology of such disorder is not 
"necessary" under 38 U.S.C.A. § 5103A(d).  In this regard, 
the Board observes there is no reasonable possibility that a 
VA examination would demonstrate an etiological relationship 
between the claimed disorder and service.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).
 
Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin condition consisting of bleeding, to include as due to 
herbicide exposure in Vietnam, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim of entitlement to service connection for a skin 
condition consisting of bleeding, to include as due to 
herbicide exposure in Vietnam, is denied.


REMAND

The VCAA requires that VA provide a notice letter that 
describes the basis of the previous denial, as well as the 
evidence necessary to substantiate the elements of service 
connection found to be unsubstantiated in the previous 
denial.  With regard to claims to reopen, the veteran must 
also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran has not received a notice letter specifically 
explaining that new and material evidence must be submitted 
to reopen his previously denied claim of service connection 
for cystic acne; nor one describing the basis of the previous 
denial of the veteran's claim or informing him of what 
constitutes "new" and "material" evidence (i.e., medical 
evidence establishing a causal relationship with service).  
This constitutes a procedural defect requiring action upon 
remand, pursuant to 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to what constitutes new 
and material evidence to reopen his 
previously denied claim of entitlement to 
service connection for cystic acne.  Such 
notice letter should describe the basis 
of the previous denial of the veteran's 
service connection claim, as well as the 
evidence necessary to substantiate the 
elements of service connection found to 
be unsubstantiated in the previous 
denial.  This description should be made 
in terms of 38 C.F.R. § 3.156(a) (2007).  
The notice letter should also include 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. at 473.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


